Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 2/2/2021.
Claims 2-4, 7-9, 12-16, 19-22, and 26-29 are pending.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-9, 12-16, 19-22, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patsiokas et al. US 2015/0271247 A1 (hereinafter Patsiokas), in view of Shiba US 2011/0307882 A1 (hereinafter Shiba), and further in view of Liang et al. US 2015/0154016 A1 (hereinafter Liang)
Per Claim 2:
A server for updating software of an onboard vehicle system (Patsiokas,  [0076] The party can, for example, communicate file delivery campaign specifications to an operator of a BO console 34, who, in turn, can enter into the system 20 such information as specifications for which users are to be targeted to receive the file 12 … The file 12 can be a navigation system map, or vehicle on-board software update, … [0083] By way of an example, the hybrid file delivery system 20 (e.g., a server) can comprise or have access to a database (e.g., database 32) that stores data from car manufacturers or original equipment manufacturers (OEMs) (e.g., via periodic data exchanges) comprising lists of vehicle identification numbers (VINs) or subcomponents' identifiers or user identifiers, software versions for products or subcomponents to be updated via file delivery by the system 10), the server comprising:
Patsiokas teaches an interface to receive a request [to update software installed in the onboard vehicle system], wherein the onboard vehicle system has an old version of the software at the time the request is received (Patsiokas, [0038], The 2-way communications subsystem 24 can be an interface to the infrastructure of one or more 2-way communications systems (not shown), to initiate and receive calls from target user devices, for example, to send file(s) or parts of files, to send control data (e.g., via metadata or messages) or instructions for obtaining the control data (e.g., by downloading control data) to program or otherwise configure a user device with specifications on when to send acknowledgements or other responses regarding missing file parts or status of completion of a file update, and to receive the responses. [0100], In this way, all the users (and only those users) that desire or request the update 
wherein the request was made by mobile telephone (Patsiokas, [0044],The data device 27 can be, for example and not limited to, a cellular phone, a navigation device, a satellite programming receiver, a telematics-enabled vehicle connection services unit (CSU), a portable computer or personal data assistant. [0045] The controller 29 operates in conjunction with at least one receiver 46n capable of receiving broadcast transmissions (e.g., via path 50 in FIG. 5), and at least one transceiver 48n (e.g., a cellular modem or WiFi transceiver) capable of receiving directed or addressed transmissions (e.g., via path 52 in FIG. 5), and transmitting signals via its associated 2-way communications network. The controller 29 can have a receiver capable of receiving broadcast transmissions 46; however, the functionality to receive 2-way communications can be provided by a device not fixed in the controller. For example, a cellphone can be occasionally brought into the controller environment and connected to the controller 29 (or other devices networked with the controller) to provide access to a 2-way communications network. For example, the 2-way delivery can be provided over a user's cellphone if and when the cellphone is linked to the head unit. The cell phone still connects through a local 2-way connection to the controller 29 (e.g. via Bluetooth, USB, etc.));
one or more processors to: generate, in response to receipt of the request, a software delta between the old version of the software, [as identified in the request,] and a new version of the software, wherein the software delta comprises changes between the old version of the software and the new version of the software (Patsiokas, [0100], all the users (and only those users) that desire or request the update (e.g., take some action to complete the update) will make use of the 2-way communication path 52. [0112], As described by way of an example below, the system 20 can comprise or operate in conjunction with a Delta Generator, a software update management system (SUMS) and an encoder. The Delta Generator is configured to generate compressed update image files. [0113] For an example update campaign, a party wishes to update an IVI to add a new user-visible feature, update the Connected Services Unit firmware, and update the Transmission Control Unit to deploy an emissions optimization … [0114], Delta images are created for each of the desired updates by using the Delta Generator software. This software analyzes the new software binary with an older version … a delta image is created against each older version that might be in a vehicle, to create a set of delta images that can bring any of the older versions up to the newest version. [0115] Once the delta images are created, they are securely uploaded into the system 20 operating with the SUMS (hereinafter referred to as the SUMS system). At this point, the campaign is defined using the SUMS system by indicating which vehicles are to be targeted, which delta images are to be sent, and when the campaign is to be executed); and
package the software delta into a delta file (Patsiokas, [0116] For example, an SUMS console application can generate a screen (e.g., FIG. 16) to display a number of 
a network interface to transmit the delta file to install in the onboard vehicle system (Patsiokas, [0110], A cellular network, which supports 1-to-1 delivery of files, is also used for update file delivery, as well as provides a back channel that can be useful for confirming update delivery and installation. [0111] The user devices 26 can be, for example, target vehicles with telematics control units (TCUs) which can be operable with satellite and cellular receiver hardware and software, or other connected services unit (CSU) that integrates satellite and cellular connectivity in one cost-effective module. The user device 26 can be configured to generate screens (e.g., screens as depicted in FIGS. 26 and 27) on a display 44 or on a display of one or more of the data devices 27, that indicate when updates 12 are available and status of their delivery (e.g., FIG. 27), as well as user interface buttons to allow a user to install a completely received update now or later),
wherein, to transmit the delta file, the network interface is instructed by the one or more processors to communicate the delta file to the mobile telephone to install on the onboard vehicle system (Patsiokas, [0044], The data device 27 can be, 
Patsiokas teaches an interface to receive a request (Patsiokas,  [0038], The 2-way communications subsystem 24 can be an interface to the infrastructure of one or more 2-way communications systems (not shown), to initiate and receive calls from target user devices, for example, to send file(s) or parts of files, to send control data (e.g., via metadata or messages) or instructions for obtaining the control data (e.g., by downloading control data) to program or otherwise configure a user device with specifications on when to send acknowledgements or other responses regarding missing file parts or status of completion of a file update, and to receive the responses. [0100], In this way, all the users (and only those users) that desire or request the update (e.g., take some action to complete the update) will make use of the 2-way communication path 52.
 an interface to receive a request to update software installed in the onboard vehicle system. However, Shiba teaches an interface to receive a request to update software installed in the onboard vehicle system (Shiba, [0022] FIG. 3 is a flowchart of a main process performed by the vehicle-mounted software updating apparatus 12 according to the present embodiment. The process of FIG. 3 may be started and executed upon generation of a software update request. The software to be updated may include any type of software. Typically, the software to be updated may include software to be upgraded. The software to be updated may include data such as navigation system map data or music data. A software update request may be made upon request from the server 10 or in response to an input from a user (such as an input via an interactive interface)).
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the server disclosed by Patsiokas to include an interface to receive a request to update software installed in the onboard vehicle system using the teaching of Shiba. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a vehicle-mounted software updating apparatus for performing a software update by downloading software from outside a vehicle (Shiba, Abstract).
The combination of Patsiokas and Shiba does not explicitly teach the request including identification of the software and identification of the old version; the old version of the software as identified in the request.  
However, Liang teaches the request including identification of the software and identification of the old version; the old version of the software, as identified in the request (Liang, [0093], the first updating unit in the mobile terminal sends a software update request to the server … wherein software update request carries the name and version number of the to-be -updated software. Thus, on the server side, the server can compare the name and the version number of the software and optionally push the software to the mobile terminal).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the server disclosed by Patsiokas and Shiba to include the request including identification of the software and identification of the old version, generate; the old version of the software as identified in the request using the teaching of Liang. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an apparatus to perform the update processing on the internal software installed in the mobile terminal. When the mobile terminal is connected to the server and the running mode of the mobile terminal allows for the software update, the first determining module performs the software update processing of the software installed inside the mobile terminal (Liang [0091]).

Per Claim 3:
The rejection of claim 2 is incorporated,  further Patsiokas teaches wherein the software is firmware (Patsiokas, [0113] For an example update campaign, a party wishes to update an IVI to add a new user-visible feature, update the Connected Services Unit firmware, and update the Transmission Control Unit to deploy an emissions optimization).

Per Claim 4:
The rejection of claim 2 is incorporated, further Patsiokas teaches wherein, to transmit the delta file, the network interface is arranged to use a wireless transmitter to send the delta file (Patsiokas, [0045] The controller 29 operates in conjunction with at least one receiver 46n capable of receiving broadcast transmissions (e.g., via path 50 in FIG. 5), and at least one transceiver 48n (e.g., a cellular modem or WiFi transceiver) capable of receiving directed or addressed transmissions (e.g., via path 52 in FIG. 5), and transmitting signals via its associated 2-way communications network. The controller 29 can have a receiver capable of receiving broadcast transmissions 46. [0059] In Phase 1, files 12 can be broadcast or multicast to many user devices 26 over one or more one-to-many paths 50 such as via satellite transmission paths or via a terrestrial wireless network (e.g., microwave, cellular, and so on), or otherwise transmitted wirelessly … to reach the target users devices 26. [0110], A cellular network, which supports 1-to-1 delivery of files, is also used for update file delivery).

Per Claims 7-9: 
These are method versions of the server discussed above (claims 2-4), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Per Claim 12:
receiving the delta file (Patsiokas, [0114] Delta images are created for each of the desired updates by using the Delta Generator software. This software analyzes the new software binary with an older version … Since it is common to have multiple versions of a software component installed in vehicles in the field, a delta image is created against each older version that might be in a vehicle, to create a set of delta images that can bring any of the older versions up to the newest version. [0115] Once the delta images are created, they are securely uploaded into the system 20 operating with the SUMS (hereinafter referred to as the SUMS system). At this point, the campaign is defined using the SUMS system by indicating which vehicles are to be targeted, which delta images are to be sent, and when the campaign is to be executed); and
installing the delta file on the onboard vehicle system using an installer, the installer applying the software delta to cause the software installed on the vehicle to be at the updated version (Patsiokas, [0110], A cellular network, which supports 1-to-1 delivery of files, is also used for update file delivery, as well as provides a back channel that can be useful for confirming update delivery and installation.).

Per Claim 13:
The rejection of claim 12 is incorporated, further Patsiokas teaches wherein the installer is on the onboard vehicle system (Patsiokas, [0114]. Since it is common to have multiple versions of a software component installed in vehicles in the field, a delta image is created against each older version that might be in a vehicle, to create a set of delta images that can bring any of the older versions up to the newest version), note here, the installer is refer to a software installed on the onboard vehicle system, for example, see instant Speciation [0012], a manufacturer of a piece of software may maintain a limited set of update patch installer (e.g., version 1.1 to version 2.0, version 1.5-2.0, etc.).

Per Claims 14-16:
These are method versions of the server discussed above (claims 2-4), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Per Claim 19:
Patsiokas teaches A client device for updating software of an onboard vehicle system (Patsiokas, [0044], The user device 26 comprises a file delivery controller 29 which can be separate from, or part of, a data device 27 that is capable of receiving updates or other types of delivered files 12 (e.g., a new operating system, applications, software modules, graphics, databases, and so on)), the client device comprising:
An network interface (Patsiokas, [0045] The controller 29 operates in conjunction with at least one receiver 46n capable of receiving broadcast transmissions (e.g., via path 50 in FIG. 5), and at least one transceiver 48n (e.g., a cellular modem or WiFi transceiver) capable of receiving directed or addressed transmissions (e.g., via path 52 in FIG. 5), and transmitting signals via its associated 2-way communications network. The controller 29 can have a receiver capable of receiving broadcast to: 
receive a delta file that was generated, in response to the request, by the other device (Patsiokas, [0114], Delta images are created for each of the desired updates by using the Delta Generator software. This software analyzes the new software binary with an older version … Since it is common to have multiple versions of a software component installed in vehicles in the field, a delta image is created against each older version that might be in a vehicle, to create a set of delta images that can bring any of the older versions up to the newest version) that:
obtained a software delta between the old version of the software and a new version of the software, wherein the software delta comprises changes between the old version of the software and the new version of the software (Patsiokas, [0112], As described by way of an example below, the system 20 can comprise or operate in conjunction with a Delta Generator, a software update management system (SUMS) and an encoder. The Delta Generator is configured to generate compressed update image files. [0113] For an example update campaign, a party wishes to update an IVI to add a new user-visible feature, update the Connected  [0114], Delta images are created for each of the desired updates by using the Delta Generator software… Since it is common to have multiple versions of a software component installed in vehicles in the field, a delta image is created against each older version that might be in a vehicle, to create a set of delta images that can bring any of the older versions up to the newest version. [0115] Once the delta images are created, they are securely uploaded into the system 20 operating with the SUMS (hereinafter referred to as the SUMS system). At this point, the campaign is defined using the SUMS system by indicating which vehicles are to be targeted, which delta images are to be sent, and when the campaign is to be executed); and
package the software delta into a delta file (Patsiokas, [0116] For example, an SUMS console application can generate a screen (e.g., FIG. 16) to display a number of update campaigns in progress. Once the update delta files for a new campaign have been uploaded to the SUMS repository (e.g., database 32 or separate database), the new campaign can be defined. For example, the SUMS application can be used by the processor 28 to generate a screen (e.g., FIG. 17) on the BO console 34 such as a "Campaign Definition" screen that provides options to define the three main components of a new campaign: selecting the target vehicles, selecting which components a party (e.g., OEM) wants to update with new software, and specifying the schedule for the update campaign); and
circuits (Patsiokas, [0044] a data device 27 that is capable of receiving updates or other types of delivered files 12 (e.g., a new operating system, applications, software  to install the delta file on the o board vehicle system via an installer, the installer to cause the software installed on the vehicle to be at the updated version via application of the software delta (Patsiokas, , [0110], A cellular network, which supports 1-to-1 delivery of files, is also used for update file delivery, as well as provides a back channel that can be useful for confirming update delivery and installation. [0111] The user devices 26 can be, for example, target vehicles with telematics control units (TCUs) which can be operable with satellite and cellular receiver hardware and software, or other connected services unit (CSU) that integrates satellite and cellular connectivity in one cost-effective module. The user device 26 can be configured to generate screens (e.g., screens as depicted in FIGS. 26 and 27) on a display 44 or on a display of one or more of the data devices 27, that indicate when updates 12 are available and status of their delivery (e.g., FIG. 27), as well as user interface buttons to allow a user to install a completely received update now or later), 
wherein the client device is a mobile telephone (Patsiokas, [0044], The data device 27 can be, for example and not limited to, a cellular phone, a navigation device, a satellite programming receiver, a telematics-enabled vehicle connection services unit (CSU), a portable computer or personal data assistant).
Patsiokas does not explicitly teach make a request, to an other device, to update software installed in the onboard vehicle system. However, Shiba teaches make a request, to an other device, to update software installed in the onboard vehicle system (Shiba, [0022] FIG. 3 is a flowchart of a main process performed by the vehicle-mounted software updating apparatus 12 according to the present embodiment. The process of FIG. 3 may be started and executed upon generation of a software update request. The software to be updated may include any type of software. Typically, the software to be updated may include software to be upgraded. The software to be updated may include data such as navigation system map data or music data. A software update request may be made upon request from the server 10 or in response to an input from a user (such as an input via an interactive interface)).
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the a client device disclosed by Patsiokas to include make a request, to an other device, to update software installed in the onboard vehicle system using the teaching of Shiba. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a vehicle-mounted software updating apparatus for performing a software update by downloading software from outside a vehicle (Shiba, Abstract).
The combination of Patsiokas and Shiba does not explicitly teach the request including identification of the software and identification of the old version; an old version of the software as identified in the request.  
However, Liang teaches the request including identification of the software and identification of the old version; an old version of the software as identified in the request (Liang, [0093], the first updating unit in the mobile terminal sends a software update request to the server … wherein software update request carries the 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the server disclosed by Patsiokas and Shiba to include the request including identification of the software and identification of the old version; an old version of the software as identified in the request using the teaching of Liang. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an apparatus to perform the update processing on the internal software installed in the mobile terminal. When the mobile terminal is connected to the server and the running mode of the mobile terminal allows for the software update, the first determining module performs the software update processing of the software installed inside the mobile terminal (Liang [0091]).

Per Claims 20-22:
These are client device versions of the method discussed above (claims 13, 8, and 9, respective), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Per Claims 26-29:
These are non-transitory machine readable medium versions of the client device discussed above (claims 19-22), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Response to Arguments
Applicant's arguments filed 8/12/2020 have been fully considered but they are not persuasive. 
Applicant argued:
The independent claims require the generation of the delta “in response to” a request to update software made from a mobile telephone on behalf of an individual onboard vehicle system. Thus, the claims require that the delta is not pre-generated. In contrast, pre-generation of the delta is all that is discussed in Patsiokas.
The portion of Patsiokas cited to support the rejection discusses an update campaign. In the update campaign, a party pushes a new feature to the servers before any device has an opportunity to request an update/ In fact, the campaign defines which vehicles are targeted and the update is pushed out to the vehicles (no request is made from the vehicles at this point)/ However, before the update is pushed out, the delta images are pre-generated by the “Delta Generator Software.”4 In fact, Patsiokas specifically states “Since it is common to have multiple versions of a software component installed in vehicles in the field, a delta image is created against each older version that might be in a vehicle.. ,”5 The context of the discussion also includes paragraph [0112] of Patsiokas, which states:
As described by way of an example below, the system 20 can comprise or operate in conjunction with a Delta Generator, a software update management system (SUMS) and an encoder. The Delta Generator is configured to generate compressed update image files. The SUMS is an application, for example, that can be used in conjunction with the processor 28 and the back office (BO) console 34 to define, initiate, and report the update campaigns. The encoder is configured to optimize files for 1-to-many broadcast delivery and examples of coding schemes are provided above. The Delta Generator and the encoder can be part of or separate from the system 2Q.6
As related in Patsiokas’s own words, the update campaign is a back-office operation, using a back office console to “define, initiate, and report” on the campaigns with files optimized “for 1-to-many broadcast delivery.” Paragraph [0113] of Patsiokas notes an example in which 50,000 vehicles are the target of the update campaign. Further, as the update campaign discussed here is not started for a specific vehicle, the delta files generated are prospective, as noted above, and not reactionary to an update request for a specific vehicle as recited In the claims. Accordingly, Patsiokas does not support the rejection.

Further adding Liang to rescue the rejection does not work. Here, the end-point is making an update request of the server, and the versioning is used to determine whether or not to push the update to the terminal.1 2 In contrast to the campaign model of Patsiokas, Liang does not orchestrate updates from the server, but leaves that in the hands of a component of a. mobile terminal.3 Liang fails to mention delta file creation, and, since Patsiokas is a campaign based push system that specifically doesn’t even track whether the push files are delivered because “the method is more efficient for delivering content,”4 it is unreasonable to combine the alternative mobile-terminal-requests-update technique of Liang that Patsiokas specifically calls out as inefficient.
The combination of references does not illustrate the technique recited in the independent claims, namely, of generating a delta in response to a request to update an onboard vehicle system. Further, the references are not combinable as argued in the Office Action because such combinations change the basic principle of the primary reference, Patsiokas.


Examiner respond:
	Examiner disagree applicant’s arguments. Patsiokas does teach generate, in response to receipt of the request, a software delta between the old version of the software, and a new version of the software, wherein the software delta comprises changes between the old version of the software and the new version of the software, see Patsiokas, [0100], all the users (and only those users) that desire or request the update (e.g., take some action to complete the update) will make use of the 2-way  [0112], As described by way of an example below, the system 20 can comprise or operate in conjunction with a Delta Generator, a software update management system (SUMS) and an encoder. The Delta Generator is configured to generate compressed update image files. [0114], Delta images are created for each of the desired updates by using the Delta Generator software. This software analyzes the new software binary with an older version … a delta image is created against each older version that might be in a vehicle, to create a set of delta images that can bring any of the older versions up to the newest version. Note here Patsiokas does teach create each of the desired updates (requested updates) by using delta generator software (generate software delta). Examiner disagree to applicant’s arguments that Patsiokas does not teach respond to an update request for an individual vehicle. Patsiokas teach “all the users that desire or request the update” that may including receive a request to update software from one vehicle or more than one vehicle. Generate a software delta between the old version of the software and a new version of the software can be for one individual vehicle (if only one vehicle requested) or more than one vehicle (if more than one vehicle requested). Further, Liang teaches the newly added limitations: the request including identification of the software and identification of the old version; an old version of the software as identified in the request, see Liang, [0093], the first updating unit in the mobile terminal sends a software update request to the server … wherein software update request carries the name and version number of the to-be -updated software. Thus, on the server side, the server can compare the name and the version number of the software and optionally push the software to the mobile terminal.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0304697 A1 teaches a client reports a software upgrade request to a server, wherein the upgrade request carries file information of the local software to be upgraded, the server determines the difference with the latest version software according to the file information of the software to upgraded in the upgrade request, and generates upgrade instruction information according to the difference and sends it ot eh client.
US 2016/0162275 teaches parameters in the API request that are received by the Update Server include the generated application list of installed applications on the current platform version with app ID, version number, and build number. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

/ANNA C DENG/Primary Examiner, Art Unit 2191